 1                                                           JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   BENITO BAUTISTA,                     Case No. 2:18-cv-06557-JFW-MRW
12            Plaintiff,                  [PROPOSED] ORDER GRANTING
                                          STIPULATION FOR DISMISSAL OF
13       v.                               THE ENTIRE ACTION
14 MOHAMMAD MUMTAZ d/b/a AL-
   WATAN RESTAURANT; and DOES 1           Complaint Filed: July 30, 2018
15 through 10,                            Trial Date:      None Set
16
              Defendants.
17

18

19

20

21

22

23

24

25

26
27

28


                                   [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   both sides to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7                1/3/2019
           DATED: _____________                         _______________________________
                                                        ________________________________
 8
                                                        United
                                                        United States
                                                               Staates District Court Judge

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                    1
                                        [PROPOSED] ORDER
